DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0188813 to Marcouiller et al in view of U.S. Patent 6,227,717 to Ott et al.  
In regards to claim 1, Marcouiller teaches a dust cap (20) for a fiber optic connector and cable assembly (Figures 1-8), the dust cap comprising a cap body (body surrounding cavity 36, up to shoulder 62 and stop surface 60) adapted to cover a connectorized end (102) of the fiber optic connector (100) and cable assembly when the connectorized end is inserted through an opening of an interior of the cap body, the cap body further including an opposing pair of walls (29) and a pair of opposing latches (40) each including latching features (41) that extend outside (outside cavity 36, shoulder 62, stop surface 62) of the interior of the cap body, the pair of 
In regards to claim 6, Marcouiller teaches the mounting portion of the pair of opposing latches are position within the interior of the cap body.
In regards to claim 7, although Marcouiller does not expressly teach each of the mounting portions of the pair of opposing latches is stiffer than the respective one of the opposing pair of resilient walls, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the mounting portions of the pair of opposing latches to be stiffer than the resilient walls since the mounting portions are at a position that is commonly damaged as the mounting portions are the portions attached the stable portion of the dust cap.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the mounting portions of the pair of opposing latches is stiffer than the respective one of the opposing pair of resilient walls.

In regards to claims 9-11, Marcouiller teaches each of the latching features of the pair of opposing latches includes a latch tab (41) and a latch recess (49).
In regards to claim 15, Marcouiller teaches a cable pulling system for pulling the fiber optic connector and cable assembly with the dust cap of claims 1 installed, the cable pulling system comprising: the dust cap adapted to connect to the connectorized end of the fiber optic connector and cable assembly with the connectorized end inserted through the opening of the interior of the cap body and a pair of opposing pulling halves adapted to enclose the dust cap and at least a portion of the connectorized end of the fiber optic connector and cable assembly.
In regards to claim 16, Marcouiller teaches the fiber optic connector and cable assembly connected to the dust cap at the connectorized end.
Claims 2-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0188813 to Marcouiller et al in view of U.S. Patent 6,227,717 to Ott et al as applied to claim 1 above and in further view of U.S. Patent 6,398,422 to Szilagyi et al.
In regards to claims 2 and 12-14, Marcouiller teaches the opposing pair of resilient walls each extends between a first end at an end face of the cap body and a second end adjacent a nose of the cap body.  But Marcouiller fails to expressly teach the nose to be tapered.  However, the shape of the nose is a matter of design choice.  This is evidenced by Szilagyi.  Szilagyi teaches a dust cap cover signed to include a pulling eye (40) which is designed within a tapered nose.  Since Szilagyi features a tapered nose in order to allow for a pulling eye to release the optical 
In regards to claim 3, Marcouiller teaches the end face of the cap body is a sealing face of the cap body, the sealing face adapted to seal with the connectorized end of the fiber optic connector and cable assembly when the sealing face of the cap body abuts a sealing face of the connectorized end.
In regards to claim 4, Marcouiller teaches the sealing face of the connectorized end of the fiber optic connector and cable assembly is included on a release sleeve (130) of the connectorized end.
In regards to claim 5, Marcouiller teaches the sealing face of the cap body is positioned with respect to the latching features of the pair of opposing latches such that sleeve springs (121) of the connectorized end of the fiber optic connector and cable assembly are pre-loaded by the sealing face of the cap body when the dust cap is installed on the connectorized end. [0029]
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TINA M WONG/Primary Examiner, Art Unit 2874